DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal venturi-type arrangement”, “auxiliary agitation system”, “electric control including an electro-electronic valve”, and “drive unit”must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fan discharge assembly” in claim 1
“an internal venturi-type arrangement” in claim 2 and 12
“an auxiliary agitation system” in claim 7 and 14

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an electro-electronic valve” is unclear what is intended and how it operatively ties the two motors together as described within the specification. The limitation is not further defined.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


In light of the above objections and 35 USC 112 rejections, the claims will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. 6,837,447).
Regarding claim 1, Clark discloses a portable nebulization device comprising: 
a first motor-fan assembly (within 100) operative to produce air flow;
a tank (107) configured to contain nebulization solution;
an outlet (312); and 
a fan discharge assembly (301) configured to: 

direct a second portion of the discharge air flow to the outlet (around the 205).
	Clark fails to disclose a second motor-fan assembly operative to produce air flow.
	However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to have included a second fan, and included means to combine air flows, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would also yield predictable results, such as increasing total air flow or pressure, changing foot print by utilizing 2 small motor-fan assemblies as opposed to one large one, etc.
Regarding claim 2, the outlet comprises an internal venturi-type arrangement (as shown in Fig. 3) to enable suction of a portion of the nebulization solution in the tank into the second portion of the discharge air flow (Column 2, Lines 7-24).
Regarding claim 3, the first portion of the discharge air flow assist in pressurizing nebulization solution in the tank.
Regarding claim 4, the first motor-fan assembly further comprises a first cowl (105) configured to allow the channeling of the first motor-fan assembly air flow 20to the fan discharge assembly.
One with ordinary skill in the art would further split the cowl into a first and second cowl to allow the use of two motor-fan assemblies, as would be required for two assemblies as described above.
Regarding claim 5, wherein an upper portion of the tank comprises an air intake valve assembly; and  25wherein the fan discharge assembly directs the first portion of the discharge air flow directly into the upper portion of the tank through the air intake valve assembly (as shown in Fig. 3).
Regarding claim 6, Clark discloses a chassis with tubular contours that form handles, and a fixed flat base (bottom is flat enough to be placed down); wherein the tank is a curved cylindrical tank, the tank having at an upper portion a lid.

However, the examiner takes official notice that including emptying valves at the bottom of tanks is a matter of obvious design choice and is commonly taught to be included with tanks, (such as water coolers) for emptying and cleaning out tanks.
Clark is silent to the material of the chassis.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have utilized metal, or any other desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lenshin, 125 USPQ 416. 
Regarding claim 8, Clark discloses the motor-fan assembly comprises an engine (Column 3, Lines 12-13) and a cowl (105).
Clark fails to disclose the engine is a two-stroke engine. However, the applicant fails to disclose the criticality of a two-stroke engine versus other known engines or motors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have utilized a two-stroke engine, or any desired engine, since the examiner takes Official Notice of the equivalence of a two-stroke engine and other known engines, including electric motors, for their use in imparting rotational energy (for the fan) and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Regarding claim 9, Clark discloses a chassis and bases fixed to the chassis which fixes the motor-fan assembly in a vertical position.
Clark is silent to the material of the chassis and support for the motor-fan assembly.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have utilized metal, or any other desired material, since it has been held to In re Lenshin, 125 USPQ 416. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, as applied above, and further in view of White (U.S. 5,147,133).
Regarding claim 7, Clark discloses the invention as described above, but fails to disclose an auxiliary agitation system.
However, White discloses a tank for storing fluids which includes an agitation system (as shown in Fig. 6-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included an auxiliary agitation system, as taught by White, since doing so would yield predictable results, namely, the ability to maintain fluids mixed (purpose of the invention of White) for proper discharge. Furthermore, a means to activate the system would be required, such as a switch or lever.

Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, as applied above, and further in view of Biefang (U.S. 3,046,899).
Regarding claim 10 and 12, Clark discloses the invention as described above, but fails to disclose a vibration system and anti-vibration shoes below the chassis.
However, Biefang teaches a vibration system which includes cushioning pads/anti-vibrations shoes/spring cushioning system (element 11 fulfills the requirements of the limitations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included anti-vibration components as taught by Biefang, since doing so would yield predictable results, namely, reducing damage from vibration of the motors utilizes. Furthermore it would be obvious to include them anywhere vibration is expected or between components that such as .

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, as applied above, and further in view of Waldron (U.S. 4,992,206).
Regarding claims 11 and 12, Clark discloses the invention as described above, but fails to disclose including an electric control including an electro-electronic valve and a microcontroller connected to a solenoid valve.
Regarding the electro-electronic valve, applicant’s disclosure describes it as means to jointly control both motors. It would have been obvious to one having ordinary skill in the art to have ensured the controls for the motors were controlled jointly to prevent damage to the system when motors are duplicated as described above, which would further allow shutting down of the motors simultaneously.
Regarding the solenoid valve, Waldron teaches a portable nebulization device which includes solenoid valves (30) and would inherently require the associated micro-controllers to operate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a solenoid valve and associated micro-controller as taught by Waldron, since doing so would yield predictable results, namely, the ability to control the fluid flow remotely from the tank.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, White, Biefang and Waldron.
Regarding claim 14, the prior art teaches the invention as similarly described above in the rejections of claims 1-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.